F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAR 4 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    A.G. EDWARDS, JR.,

                Plaintiff-Appellant,

    v.                                                    No. 98-4123
                                                    (D.C. No. 97-CV-177-S)
    RICHARD MACFARLANE; E. LEE                             (D. Utah)
    HAWKES; DONALD RASMUSSEN;
    RICHARD E. MALLORY, in their
    personal and individual capacity only,

                Defendants-Appellees.




                             ORDER AND JUDGMENT           *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff A.G. Edwards Jr. brought this action in the district court alleging

a variety of tort and contract claims against defendants stemming from their

alleged violation of a 1989 settlement agreement involving the United States

Department of Agriculture’s Farmers Home Administration (FmHA), plaintiff

and others relating to certain property in Nevada. Defendants are all present

or former employees of the FmHA.

       On October 6, 1997, defendant Mallory filed a motion to dismiss for failure

to timely serve the complaint pursuant to Fed. R. Civ. P. 4(m) and for lack of

personal jurisdiction. On that same day, the other defendants moved for summary

judgment on the bases that they were not parties to the settlement agreement; the

court lacked jurisdiction to hear a breach of contract claim against the United

States; any breach of contract claim was barred by the applicable statute of

limitations; and they were qualifiedly immune from the tort claims. Alternatively,

they contended the case should be dismissed because they were not properly

served. The magistrate judge granted plaintiff one extension of time to respond,

until November 15, 1997, but denied plaintiff’s subsequent requests for

extensions. On May, 19, 1998, the district court denied plaintiff’s objections to

the magistrate judge’s denial of his request for extensions of time to respond.


                                           -2-
Although subsequent to the filing of defendants’ dispositive motions, plaintiff

filed a variety of his own motions and objections, he never responded to

defendants’ dispositive motions. On June 18, the district court granted

defendants’ motions on the merits on the record before it and dismissed plaintiff’s

case. Plaintiff filed a timely notice of appeal.

       Because plaintiff proceeds pro se, we construe his pleadings liberally.

See Haines v. Kerner , 404 U.S. 519, 520 (1972). Plaintiff first contends that the

district and magistrate judges assigned to his case were biased against him and

should have recused themselves. He did not move for their recusal in the district

court (nor did he raise his “corollary” argument that venue should be changed),

and we therefore will not consider the issue on appeal.       See Walker v. Mather

(In re Walker) , 959 F.2d 894, 896 (10th Cir. 1992). Moreover, we note that

plaintiff’s generalized and conclusory allegations of bias are insufficient to show

a need for recusal or disciplinary action against the judges, which he also

requests. See Hinman v. Rogers , 831 F.2d 937, 939 (10th Cir. 1987).

       Plaintiff also challenges a number of the district court’s procedural

rulings--the grant of defendants’ and denial of his motions to extend time to

respond; his motion to disqualify counsel for the Department of Justice from

representing defendants; and the denial of his request for default judgment.

We review these rulings for an abuse of discretion,       see Buchanan v. Sherrill ,


                                            -3-
51 F.3d 227, 228 (10th Cir. 1995) (time extensions);     McEwen v. City of

Norman , 926 F.2d 1539, 1550 (10th Cir. 1991) (disqualification of counsel);

Panis v. Mission Hills Bank, N.A.     , 60 F.3d 1486, 1494 (10th Cir. 1995)

(default judgments), and see no abuse of that discretion here.

       Finally, though plaintiff filed no response to defendants’ dispositive

motions in the district court, he apparently challenges the district court’s

dismissal of his action on the merits. We review a district court’s grant of

summary judgment and dismissal for lack of personal jurisdiction de novo,

see Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996);    FDIC v. Oaklawn

Apartments , 959 F.2d 170, 173 (10th Cir. 1992), and dismissal for lack of timely

service for an abuse of discretion,   see Espinoza v. United States , 52 F.3d 838, 840

(10th Cir. 1995). Even if we consider plaintiff’s requests for judicial notice of

new adjudicative facts, we conclude that plaintiff has not identified any error in

the district court’s ruling.

       The judgment of the United States District Court for the District of Utah is

AFFIRMED. The mandate shall issue forthwith.


                                                       Entered for the Court



                                                       Stephen H. Anderson
                                                       Circuit Judge


                                            -4-